Citation Nr: 0313332	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  97-26 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel





INTRODUCTION

The veteran had active duty from November 1942 to November 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied the above claim.

This case was previously before the Board in July 2001, at 
which time it was remanded for further development.  Such 
development having been completed, the case is again before 
the Board for appellate review.  


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary for an equitable 
disposition of the veteran's claim on appeal has been 
obtained by the RO.

2.  A right knee disorder did not have its onset during 
active service or result from disease or injury in service.


CONCLUSION OF LAW

The veteran is not entitled to service connection for a right 
knee disorder.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

Congress has amended VA law to eliminate the requirement for 
a well-grounded claim, enhance VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expand on 
VA's duty to notify the claimant and his representative, if 
any, concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
implemented regulations that reflect the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2002).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified by means of the discussions 
in the November 1996 rating decision; June 1997 statement of 
the case; and September 2000 and January 2003 supplemental 
statements of the case of the criteria for establishing 
service connection, the pertinent law and regulations, and 
the reasons for the denial of his claim.  He has been 
informed, therefore, of what the evidence needs to show in 
order for his claim to be granted.  The veteran was also 
notified of the VCAA in the February 2001 and January 2002 
development letters from the RO, which also informed him of 
who is responsible for producing evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  VA has been unable to obtain the veteran's service 
medical records.  Searches were made prior to and after the 
Board's remand in July 2001.  

Specifically, in July 1996, the Department of the Army 
indicated that there were no medical records for the veteran 
on either an inpatient or outpatient basis.  In June 1999, 
the National Personnel Records Center (NPRC), indicated that 
there were no Army clinical records dating back to 1945, when 
the veteran was allegedly treated in France and Bavaria for a 
right knee injury.  Later notes show that clinical 
(inpatient) records are compiled when members are actually 
hospitalized while in service.  Clinical records are retired 
to NPRC annually.  The earliest clinical record collections 
at the NPRC are 1960 for Army hospitals and 1957 for Air 
Force hospitals.  In a July 2001 remand, the Board asked the 
RO to further search for medical records from Fort Dix Army 
hospital.  In January 2002, the RO inserted information 
showing that the 305th Medical Group at Fort Dix, along with 
the McGuire Air Force Base, were serviced by the McGuire 
Ambulatory Care Facility.  In December 2002, the 305th 
Medical Group, from McGuire Air Force Base indicated that the 
veteran was not located in their computer system.  The RO 
obtained VA treatment records, and the veteran indicated in 
his May 2001 statement and in medical release forms submitted 
in February 2002, that his current and post-service treatment 
for a right knee disorder had been at VA.  No private 
treatment records were indicated or solicited.  There is no 
indication of any additional relevant records that the RO 
failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded a VA medical examination in 
November 1995.  A medical opinion is unnecessary because 
there is no evidence that a current right knee disorder is 
related to any in-service disease or injury.  Cf. Charles v. 
Principi, 16 Vet. App. 370 (2002); Wells v. Principi, No. 02-
7404, 2003 U.S. App. LEXIS 8073 (Fed. Cir. April 29, 2003).  

Because there is no competent evidence tending to show that 
the veteran had arthritis of the right knee during service, 
VA's duty to assist is not triggered.  Even taking into 
account the veteran's statements, these criteria have not 
been met.  Arthritis is not the type of condition where the 
veteran's statements alone could provide a link to active 
service.  This is because he lacks the education, training, 
or experience to offer medical diagnoses or opinions.  See 
Explanatory Statement on H.R. 4864, As Amended, 146 Cong. 
Rec. H 9912, H 9915 (Oct. 17, 2000) (defining "competent 
evidence" as "fit for the purpose for which it is 
offered," meaning a lay person can provide evidence that he 
has pain, such as pain in the knee, but not that he has, for 
example, a torn ligament, because that diagnosis requires 
more sophisticated information provided by special 
examination or testing).  In this particular case, the 
persistent or recurrent symptoms of such a condition are not 
the type of things that can be observed by a lay person.  38 
U.S.C.A. 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4)(A) 
(2002).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  


II.  Factual background

This veteran had active service from November 1942 to 
November 1962.  Numerous requests for service medical records 
have been proffered, to no avail.  There are indications that 
the fire at the National Personnel Records Center in 
1973 destroyed the records.  As such, they are unavailable. 

The veteran was seen at VA in May 1995 for depression and 
other ailments.  At that time, he reported a history of 
having a right "trick knee" in the military, resolved.  In 
June 1995, a right knee (old injury) was reported in 
conjunction with the  veteran being seen for depression.  

The veteran initiated a claim for entitlement to service 
connection on October 1995.  He indicated that he had injured 
his knee in service during the 1940s.  In sum, from all 
relevant contention documents of record, the veteran alleges 
that he injured his right knee in service in June 1945 in 
Cannes, France, when he missed a step while entering an 
aircraft carrier and lifting a heavy bag at the same time.  
Missing the step caused him to fall and hurt his knee, and he 
has since had pain in the right knee.  Following the knee 
injury, he limped around through his military assignments.  

At VA examination in November 1995, the veteran provided a 
history of having injured his right knee in service.  
Physical examination of the knee lead to an impression of 
severe degenerative disease in the right knee.  X-rays of the 
knee showed moderate to marked degenerative arthritis in the 
medial joint compartment of the right knee.  

In January 1997, the veteran submitted a photocopy of a 
photograph purportedly depicting him with a swollen knee 
while sitting on a wall with in his uniform.  Subsequent 
contention documents reveal that he felt intense pain in the 
right knee in service after injury, and that he was told that 
he had a "trick knee."  

February 1998 VA treatment records show that it took the 
veteran a long time to walk due to right knee pain.  On 
evaluation in April 1999, he provided the history of having a 
"trick knee" since 1945.  He never had surgery of the right 
knee.  X-rays from October 1998 were discussed as showing 
significant medial compartment degenerative arthritis and 
patellofemoral arthritis in both knees, right worse than 
left.  The impression was degenerative arthritis, both knees.  

In January and February 2000, the veteran mentioned having 
continuing pain in his right knee when he was evaluated at VA 
for other ailments.  In December 2000, it was  noted that he 
had severe degenerative joint disease.  In March, June, and 
September 2001, right knee pain due to degenerative arthritis 
was noted.  


III.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). 

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002).

Here, no medical opinion or other competent medical evidence 
has been submitted to establish the onset of degenerative 
joint disease of the right knee during the veteran's period 
of service or within the one-year presumptive period.  
Although the veteran's service medical records are not of 
record, other evidence submitted by the veteran does not 
substantiate a medical link between post-service degenerative 
joint disease of the right knee and his period of service.  
The Board recognizes that in cases where service records are 
missing or destroyed, case law requires a thorough 
explanation to the veteran on how service records are 
maintained, why the searches undertaken constitute a 
reasonably exhaustive search, and why further efforts would 
not be justified.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992).

The evidence of record shows that during the course of this 
claim, VA has made numerous attempts to find the veteran's 
service medical records and reconstruct his file.  In 
particular, records of treatment by military health care 
providers and facilities named by the veteran were searched 
for to no avail.  All available records have been added to 
the claims file, and the veteran has not made VA aware of any 
additional available evidence, not yet of record, that may be 
pertinent to his claim.

The veteran was informed on several occasions of the missing 
records and the sort of evidence required to support his 
claim.  He has indicated that his post-service treatment of 
the right knee was with VA, and that he had no other medical 
records showing post-service treatment for the right knee.  
He said that from 1946 to 1994, the knee tended to mend 
itself.  The evidence submitted fails to demonstrate that 
post-service degenerative arthritis of the right knee, first 
diagnosed in 1995 many years after service, is related to the 
veteran's period of service.

The veteran has presented a copy of a purported photograph 
taken of him during the 1940s, allegedly depicting a swollen 
right knee in service.  The Board does not doubt that the 
veteran fell in service as he describes, with injury to his 
right knee.  However, the remainder of the medical evidence 
fails to place the onset of the right knee degenerative joint 
disease during service or within one year of the veteran's 
separation from service.  As a lay person, the veteran lacks 
the expertise to give a medical opinion on the diagnosis or 
etiology of his degenerative condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Again, the degenerative 
joint disease of the right knee is first shown in the record 
in November 1995, 33 years after service separation.  There 
is no competent evidence of record which connects the 
veteran's arthritis of the right knee to his active duty. 

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a right knee disorder.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule. 


ORDER

Service connection for a right knee disorder is denied.  


	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

